Citation Nr: 1545715	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  08-19 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

Entitlement to service connection for a right ankle disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and L.S.



ATTORNEY FOR THE BOARD

B. Mullins, Counsel

INTRODUCTION

The Veteran had active service from January 1967 to January 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

This issue was previously remanded by the Board for further evidentiary development in April 2014 and September 2014.  

The Veteran appeared at a hearing before the undersigned Acting Veterans Law Judge in June 2014.  A written transcript of this hearing was prepared and has been associated with the Veteran's electronic record (Virtual VA).  Additional records have been associated with the Veterans Benefits Management System (VBMS).  


FINDING OF FACT

The Veteran does not suffer from a chronic right ankle disability that manifested during, or as a result of, active military service.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a right ankle disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1153, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306(b), 3.307, 3.309 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Letters sent to the Veteran in August 2004 and November 2007 addressed all notice elements listed under 3.159(b)(1) and the October 2004 letter was sent prior to the initial RO decision in this matter.  The letters informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  While the Veteran was not provided with the Dingess requirements (specifically, how disability ratings and effective dates are assigned) until the November 2007 letter, the claim was subsequently readjudicated in a May 2008 supplemental statement of the case, no prejudice has been alleged, and none is apparent from the record.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records and personnel records.  Also, the Veteran received a VA medical examination in November 2014, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  The Board finds that the relevant VA examination is well-supported by clinical findings and a full rationale.  The examination report reflects a review of the claims file and pertinent history.  All clinical findings and opinions necessary for proper adjudication of the Veteran's claim are contained within, and thus it is adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Records from the Social Security Administration (SSA) have also been associated with the claims file.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  

Additionally, the Board finds there has been substantial compliance with its September 2014 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Appeals Management Center (AMC) scheduled the Veteran for a VA examination and that an opinion was provided; VA treatment records were also obtained.  The AMC later issued a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned in June 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the undersigned noted the issues on appeal and solicited information regarding the in-service occurrence of injuries, onset and nature of his symptomatology, as well as the functional impact the claimed disabilities had on the Veteran's daily life and employment.  The Veteran was advised of the reasons for the previous denial and of the type of evidence that could be identified or submitted to further substantiate the claim.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that has not since been obtained.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if preexisting such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2015).  

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Board must assess the credibility and weight of all of the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert, 1 Vet App. at 49.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as arthritis, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2015).  

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2015).  

A recent decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue").

Analysis

The Veteran has alleged that he is entitled to service connection for a right ankle disability.  However, as outlined below, the Veteran does not presently suffer from a chronic right ankle disability that manifested during, or as a result of, active military service.  As such, the claim of entitlement to service connection for a right ankle disability is not warranted.  

The Veteran's service treatment records confirm that he suffered a sprain to the right ankle in September 1968.  However, service treatment records fail to reflect that this resulted in a chronic right ankle disability.  There is no evidence of continued treatment for this condition during active service, and the record does not contain any medical evidence of right ankle symptomatology for more than four decades after the Veteran's separation from active duty.  As such, the Board finds that the Veteran's in-service right ankle injury was an acute and transitory condition resolving prior to separation from active duty.  

The Board recognizes that the Veteran has alleged that he has suffered from right ankle symptomatology since his separation from active duty.  According to a November 2007 VA treatment note, the Veteran had pain at the right lateral ankle.  He indicated that he sprained his ankle 30 years earlier.  A June 2008 VA treatment record also noted that the Veteran had been suffering from chronic right foot and ankle pain since a sprain during military service in the 1960s.  

The Veteran was subsequently afforded a VA examination regarding the etiology of his right ankle disability in November 2014.  The Veteran reported injuring his right ankle during service years ago causing a right ankle sprain.  He could not remember the exact injury.  The Veteran reported that since injuring his right ankle he experienced ankle pain several times every couple of months.  The Veteran denied right ankle surgeries, hospitalizations, steroid injections, or physical therapy.  The Veteran admitted to currently experiencing right ankle pain every now and then because he kept weight off of it.  Range of motion testing was normal and there was no ankle instability or dislocation suspected.  Degenerative arthritis was noted upon X-ray.  

The examiner opined that the Veteran's right ankle disability was less likely than not incurred in or caused by military service.  The examiner explained that the evidence of record reflected that the Veteran was diagnosed and placed on a limited profile in September 1968 for a right ankle sprain.  There was no further evidence of a right ankle injury or chronic sprains.  The Veteran was evaluated at CAVHCS in November 2007 by podiatry for chronic right ankle pain.  X-rays were normal but the Veteran was diagnosed and treated for sinus tarsitis.  The examiner further explained that sinus tarsi is a clinical disorder characterized by specific symptoms and signs localized to the sinus tarsi, which refers to an opening on the outside of the foot between the ankle and heel bone.  Causes of sinus tarsi can be due to an inversion (rolling out) ankle sprain (70 to 80 percent of the time) or can be due to a "pinching" or impingement of the soft tissues in the sinus tarsi due to a very pronated (rolling in) foot (20 to 30 percent of the time).  However, this condition was diagnosed almost 40 years post-right ankle sprain.  The Veteran's right ankle X-rays in 2012 were normal per radiologist.  While current X-rays did reveal chronic degenerative joint disease of the right ankle, this was 46 years post-military service injury.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for a right ankle injury.  While there is evidence of an in-service ankle injury, the preponderance of the evidence of record demonstrates that this did not result in a chronic disability.  Rather, this was an acute and transitory injury resolving prior to the Veteran's separation from active duty.  While the Veteran has reported intermittent right ankle symptomatology since his in-service injury, he did indicate during his hearing that his condition resolved during service after being treated ("probably" with pills).  After service, he had "off and on" problems but did not seek medical treatment until 2004.  

Furthermore, according to the November 2014 VA examiner, it was less likely than not that the Veteran's right ankle disability was incurred in or caused by military service.  While the Veteran was diagnosed with a right ankle sprain in service, there was no evidence of a chronic condition.  X-rays were also deemed to be normal in November 2007.  This finding was despite the Veteran's current complaints of intermittent symptoms over time.  It was not until some 40 years after separation from active duty that the Veteran was in fact diagnosed with a chronic disability of the right ankle.  As such, service connection for a right ankle disability is not warranted.  

The Board recognizes that the Veteran believes he is entitled to service connection for a right ankle disability.  However, he has not provided persuasive evidence to demonstrate that his current right ankle disability manifested during, or as a result of, active military service.  The Veteran himself testified that his condition resolved during service.  He also now reports "on and off," or intermittent symptomatology since his separation from active duty.  X-ray findings were normal in November 2007 and the record does not reflect that the Veteran otherwise has the requisite training or expertise to offer a medical opinion as complex as linking a current right ankle disability to an injury that occurred some four decades earlier.  As such, his unsupported lay assertions fail to demonstrate that service connection is warranted for a right ankle disability.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  Service connection for a right ankle disability is not warranted.


ORDER

The claim of entitlement to service connection for a right ankle disability is denied.  




____________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


